DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 2/8/2021 have been received and entered. Claims 1-3, 5-6, 8, 10-13, 15, 20-24, 26 and 28 have been amended. Claims 1-28 are pending in the application.
The replacement drawings submitted on 2/8/2021 is accepted.
Applicants’ remark has been considered, but it is not persuasive to 35 U.S.C. 112, 35 U.S.C. 101, and Double patenting rejections. Regarding to 35 U.S.C 112, applicants argued that "The rejection appears to be based on the claim not reciting additional limitations that…However, “[b]reath of a claim is not to be equated with indefiniteness, In re Miller, 441 F.2d 689, 169 USPQ 597 (CCCP 1971)…, and if applicants have not otherwise indicated that they intend the invention to be of a scope different from that defined in the claims, then the claims comply with 35 U.S.C. 112, second paragraph”. See MPEP 2173.04. As such, it is not necessary to enumerate every feature that an Examiner alleges should be present. As such, the Applicant respectfully submits that a broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined (MPEP 2173.02)”, applicants further argued that “Applicant respectfully disagrees with the Office’s apparent assertion that the claims are indefinite with respect to the source of the input channels and coupling of the data collectors. The present application discloses a data collection system for collection and monitoring of data collected through a plurality of input channels, such as data from sensors, IoT devices, and the like. Referring to Figure 14, a data collection system may be disposed in an environment (such as an industrial environment where one or more complex systems, such as electro-mechanical systems and machines are manufactured, assembled, or operated). The data collection system may include onboard sensors and may take input, such as through one or more input interfaces or ports, from one or more 
Regarding to 35 U.S.C. 101, the claimed invention are inoperative and lack utility because there is no sensors being used in the claimed invention to recognize performance operation of data being 
Regarding to Double Patenting rejection, there is no terminal disclaimer filed by the applicant. Therefore, the double patenting rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the claim recites "a plurality of input channels for acquiring collected data”. However, there is no sensors provided in the claim to represent for sensor data which is collected through input channels which the disclosure indicated in figures 16-17. Therefore, the claim is unclear and not defined. 
 With respect to claims 13 and 23, the claims are rejected by a similar reasons indicated in the claim 1 above. 
 	Dependent claims 2-12, 14-22, 24-28 are rejected based on the rejection of the based claims 1, 13 and 23.

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-28, particularly claims 1, 13 and 23, are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility because there is no sensors being used in the claimed invention to recognize performance operation of data being detected and collecting data through a plurality of input channels. Further, there is no recites of a tangible result which forward to a real world to show a useful in the practical application. Further see MPEP2106 regarding to 35 U.S.C. 101, technical implementation in operation components disclosed in the specification must show (provide) in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 16/226556 in view of US 20180284735 for smart heating system used to provide heat in manufacturing process using trained neural network wherein the at least one component involved in the industrial heating process is a cooktop, a stove, a toaster, an oven, a grill, a burner (e.g. par 0814, associated with pars 2040-2041 and 2046 associated with 2124) in heating process. The claims are not patentably distinct from each other because they merely difference sets of the claims between the present application and the co-pending application in view of Cella et al, US 20180284735, are not seen to involve an inventive step. An industrial heating process of component in the current application is a technical direct to an industrial production line in process by smart heating as claimed in the co-pending application in view of Cella et al, US 20180284735 such the ordinary and customary meaning in the art for Cella et al to modify to the co-pending application to describe the claimed invention in the current application. 

Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive. Please see sections 3-5 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference of Cella et al (US 20190137985) discloses methods and systems of diagnosing machine components using neural networks and having bandwidth allocation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN BUI/Primary Examiner, Art Unit 2865